OY Case 4:21-cv-00018-JFH-CDL Document 1 Filed in USDC ND/OK on 01/13/21 Page 1 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

UNITED STATES DISTRICT COURT F [ L BR D

           

 

 

for the
JAN 13 2021
District of
Mark C. McCartt, Clerk
Division U.S. DISTRICT COURT
Case No) F ¢ 7 =m Ki | at
) (to be filled in by the Clerk's Office)
Farhan Ahmed )
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) K Yes CJ No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
)
)
Osage County Sheriff )
Osage Nation Police Department )
Osage County District Attomey )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.
Page 1 of 7

 

 

 
Case 4:21-cv-00018-JFH-CDL Document 1 Filed in USDC ND/OK on 01/13/21 Page 2 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
eT

1. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Farhan Ahmed

 

5084 North 58 West Ave

 

Tulsa OK ‘: 74126

 

City State Zip Code
Osage

 

918-812-8447

 

irfahm6@aol.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (f/known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

 

 

 

 

DIANE HANMER

Osage County District Attorney

628 Kihekah Ave

Pawhuska OK 74056
City State Zip Code

Osage

 

(918) 287-1510

 

 

Individual capacity  [X] Official capacity

 

 

 

 

DONALD LAWSON

Osage County Shenff Deputy

900 St Paul Ave

Pawhuska OK 74056
City State Zip Code

Osage

 

(918) 287-3131

 

 

[XJ Individual capacity  [X] Official capacity

Page 2 of 7
Case 4:21-cv-00018-JFH-CDL Document 1 Filed in USDC ND/OK on 01/13/21 Page 3 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Defendant No. 3
Name
Job or Title (ifnewn)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 4
Name
Job or Title (i/known)
Address

County
Telephone Number
E-Mail Address (if known)

II. Basis for Jurisdiction

MICHAEL FISH

 

Osage Nation Police Department
1071 Grandview Ave

 

 

Pawhuska OK 74056
City State Zip Code

Osage

(918) 287-5510

 

 

[XJ Individual capacity  [X] Official capacity

 

 

 

 

City State Zip Code

 

 

 

(J Individual capacity [J Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply).

["] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory nght(s) do you claim is/are being violated by state or local officials?

Violation of 4th, 5th and 6th amendments of the federal constitution.

OK Stat § 21-781, OK Stat § 21-771,

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional nght(s) do you claim is/are being violated by federal

officials?

Page 3 of 7
Case 4:21-cv-00018-JFH-CDL Document 1 Filed in USDC ND/OK on 01/13/21 Page 4 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

It.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 US.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

All defendents were employed by their respective employers and acted in furtherance of their
employers business intrests

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?
5886 Bratton Rd, Tulsa OK, 74126

 

What date and approximate time did the events giving rise to your claim(s) occur?
August 5, 2019; Mid-Day

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 4 of 7
Case 4:21-cv-00018-JFH-CDL Document 1 Filed in USDC ND/OK on 01/13/21 Page 5 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
—=—$—$—[—_— EE —

On August 5, 2019 I contacted 911 to have law enforcement take a collision report and to have

my ex-girlfriend removed from my premise. I was assaulted by ex-girlfriend and she damaged my
automobile by purposely using her automobile to ram into my automobile. As a result of the assault, 1
was treated by local ambulance (EMSA).

About 45 minutes after my initial 911 call, Tnbal and Local Deputy arrived. Upon the arrival, Local
Deputy asked me questions about the incident and began searching my automobile. After about 20
minutes searching my automobile, the Local Deputy found marijuana and drug paraphemalia.
Immediately, I was handcuffed and transported to Osage County Jail.

After a falsified and inaccurate incidental report by Local Deputy, and about twenty-four plus hours
later I was charged and arrested with 3 counts that included: (assault & battery with a deadly weapon,
possession of controlled dangerous substance, unlawful possession of drug paraphernalia.). After
spending time in jail, I was able to bond out and retain Legal Counsel. Shortly after bonding out of jail,
I was granted a protective order against my ex-girlfriend. On January 16, 2020, all charges were
dismissed by District Attomey Office. Since the dismissal, it has been determined by the insurance
industry and my insurance company that I was not at fault in the August 5th, 2019 collision incident.

 

IV. Injuries
If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Due to the condition of the Osage county jail I sustained numerous sores and bug bites. Due to this course of
malicious process I have sustained extreme emotional and mental distress.

 

V. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Page 5 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Case 4:21-cv-00018-JFH-CDL Document 1 Filed in USDC ND/OK on 01/13/21 Page 6 of 7

 

Because of defendant’s malicious prosecution, abuse of power, and slanderous acts, | am asking the courts to
grant and sustain the losses that was incurred due to defendant’s actions. The defendant’s

action has cause me to lose substantial business; while causing irreparable harm of emotional

and mental distress.

Total Actual Damages: $2,727,700

Litigation related expenses: $42,150
Business losses: $2,335,550
Personal health: $250,000

Mother's Quality of Life: $100,000

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ~ i wi 0 2|

S
Signature of Plaintiff PEM

Printed Name of Plaintiff © Farhan Ahmed /G/9- 912-9447 /SOVWV SIA w Ave
| Tula OF 74/26

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Page 6 of 7
Case 4:21-cv-00018-JFH-CDL Document 1 Filed in USDC ND/OK on 01/13/21 Page 7 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
ne

Address

 

 

Ci State Zip Code
Telephone Number
E-mail Address

 

 

Page 7 of 7
